OPINION — AG — ** INDIGENT — COURT FUND ** QUESTION: WHERE AN INDIGENT DEFENDANT HAS BEEN CONVICTED OF A CRIME, GIVER PROPER NOTICE OF APPEAL, REQUESTS A CASEMADE AT THE EXPENSE OF THE COUNTY AND THE JUDGE ORDERS A CASE PREPARED AT THE EXPENSE OF THE COUNTY, MAY THE COURT FUND LAWFULLY BE USED TO PAY THE COURT REPORTER FOR PREPARING SUCH CASE ? — AFFIRMATIVE, BUT ONLY IF THE PREPARATION OF SAID CASE IS ORDERED BY THE COURT. (COURT FUND, TRANSCRIPT, TESTIMONY) CITE: 20 Ohio St. 111 [20-111], 62 Ohio St. 323 [62-323], OPINION NO. MARCH 25, 1955 — WEBB (JAMES P. GARRETT)